833 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Deborah SIMONS, Plaintiff-Appellant,v.George W. WILSON, Secretary, Kentucky Department ofCorrections;  and Dewey Sowders, DeputyCommissioner, Office of Institutions,Kentucky Department ofCorrections,Defendants-Appellees.
No. 85-6058.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1987.

Before KRUPANSKY and RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. Rule 34(a).


2
Plaintiff brought this civil rights action (42 U.S.C. Sec. 1983) against two officials of the Kentucky Corrections Cabinet in connection with the termination of plaintiff's visiting and counseling privileges at the Kentucky State Penitentiary.  The case was tried to a jury, the district court directing a verdict for defendants at the conclusion of plaintiff's case.  This appeal followed the denial of a motion for a new trial.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration, we affirm for the reasons set forth in the district court's order directing a verdict for defendants entered August 9, 1985.  Rule 9(b)(5), Rules of the Sixth Circuit.